DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claims 8 and 9 should both depend from claim 5, as both claims mention “the toe receiving cavity” and “heel support structure” of claim 5, not claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. US 2011/0098721 A1 (hereinafter “Tran”) in view of Pilch US 3,841,172 (hereinafter “Pilch”).
Regarding claims 1, 12 and 13, Tran teaches a foot pedal control unit for an ophthalmic surgery system, comprising a base (60 or combination of 60 and 56, shown in FIG. 7) and a treadle (104 and 100, shown in FIG. 10) that is configured for pivotal pitch movement and for pivotal yaw movement (para. [0044]) relative to the base for generating control signals to an ophthalmic surgery system, the foot pedal control unit further comprising an inlay cover (rubber cover 102).
Tran fails to explicitly teach multiple number of inlay covers, wherein one of said multiple number of inlay covers is removably placed on the treadle and covers the treadle, wherein one or more others of said multiple inlay covers are configured for removably covering the treadle, and, and wherein each of said multiple number of inlay covers is different from one another, is configured for separate user-selective connection to the treadle, and has a surface for supporting and underlying at least toes of a user thereon.
Pilch teaches the desirability of using “any suitable type of roughned non-slip” inlay cover (42, col. 49-53) for a pedal.  Pedals are conventionally provided with various friction covers for user grip and comfort.  Based on the teaching of Pilch, it would have been an obvious matter of design choice to include multiple inlay covers that are different in size or shape or grip design to allow a user the flexibility to choose a specific inlay cover according to desired grip preference.  The combination would provide wherein the inlay cover of Tran would be replaced with another different inlay according to user preference.  
	Regarding claims 3 and 14, the combination would provide wherein the multiple number of inlay covers are customized (designed for a foot) in terms of appearance, size, material, compressibility and/or support profile.
	Regarding claim 16, Tran teaches a heel support structure (62) that is rigidly connected to, or integrally formed with, the base.
Regarding claim 17, further comprising a carrying handle (56) connected to a rear side of the base.
Regarding claim 18, wherein the base is provided with a toe receiving cavity (recess formed between sections 62 in FIG. 7 or 5A), located at the rear side of the base, for repositioning the base, wherein the heel support structure forms an upper bound (limit) of the toe receiving cavity.

    PNG
    media_image1.png
    304
    668
    media_image1.png
    Greyscale

	Regarding claim 19, wherein the toe receiving cavity is bounded at its left and right side at least partly by a left side wall structure (see annotated figure above) and a right side wall (see annotated figure above) structure, respectively, both of said right side wall structure and said left side wall structure extending from a (any) height level of the carrying handle upwardly to the heel support structure.
Regarding claim 20, wherein the toe receiving cavity is bounded at its front side at least partly by a front wall structure (wall in FIG. 4 that is labeled with 52), formed as a wall portion that is corrugated (see corrugated shape in shape in FIG. 4 or 5A) relative to the rear side of the base and extends upwardly to the heel support structure.
Regarding claim 21, the combination teaches wherein each of said multiple number of inlay covers is shaped such that it fits seamlessly (no gaps or spaces) on the treadle.
Allowable Subject Matter
Claim 4, 5, 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adams US 6,710,237  shows a variation of pedal covers (foot pads, refer to FIGS. 2A, 3, 4, and 5) for a user in a pedal assembly .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656